DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 13-18 in the reply filed on 05/14/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim 14 recites “the positioning” however there are two positioning steps in claim 13, it is unclear which step of positioning “the positioning” is referring to  
Regarding claim 15, claim 15 recites “the positioning” however there are two positioning steps in claim 13, it is unclear which step of positioning “the positioning” is referring to  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Damnik WO 00/32058 in view of Epperson US 1,505,592 in view of Fowler et al. US 3,450,070.
Regarding claim 1, Damnik discloses a method for manufacturing a frozen liquid beverage product comprising the steps of providing a receptacle (container 4) (Fig. 1), the receptacle having an end layer (container base 5), a sidewall surrounding the end layer and an open top (container mouth opening) opposite the end layer, the end layer and sidewall defining a receptacle volume (Fig. 1). Damnik obviously discloses transferring a frozen portion of a liquid beverage product having a probe (stick 3) to the receptacle, positioning the frozen portion of the liquid beverage product within the receptacle volume and sealing the open top with a top layer (the product has the characteristic that it is received in a form retaining container (4) of plastic or metal which 
While Damnik discloses that the probe (stick) is positioned within the frozen liquid beverage product (Fig. 1), Damnik does not give specifics on how the product is formed. Claim 13 differs from Damnik in the recitation that the method specifically comprises positioning a probe tip into liquid beverage product and freezing at least a portion of the liquid beverage product around the probe tip.
Epperson discloses forming a frozen liquid beverage product by positioning a probe tip (stick 11) into liquid beverage product and freezing at least a portion of the liquid beverage product around the probe tip (Pg. 1, right col. lines 77-100, claims 1-3). It would have been obvious to one of ordinary skill in the art to specifically form the product of Damnik by positioning the probe tip (stick) into liquid beverage product and freezing at least a portion of the liquid beverage product around the probe tip as taught by Epperson in order to allow the liquid to form a frozen mass which will tightly grip the probe (stick) (Pg. 1, right col. lines 77-107, claims 1-3) and since Epperson shows such 
Claim 13 differs from Damnik in view of Epperson in the recitation that the step of transferring the frozen portion of the liquid beverage product to the receptacle is performed with the probe. 
Fowler discloses transferring a frozen portion of a liquid beverage product to a packaging station using the sticks which have been inserted into the product (col. 1, lines 50-55), therefore it would have been obvious to one of ordinary skill in the art to specifically perform the transferring step of Damnik in view of Epperson with the probe as taught by Fowler in order to prevent damage to the frozen product, and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Regarding claim 14, Damnik in view of Epperson in view of Fowler discloses that the transferring and positioning are performed concurrently, as the product is positioned in the receptacle when it is transferred to the receptacle (abstract, Pg. 1, lines 24-31).
Regarding claim 15, Damnik in view of Epperson in view of Fowler disclose that the positioning is performed after sealing the open top (Fig. 2 shows an embodiment in which ice mass 14 is provided with a more or less cylindrical stick 15. This stick is heled at least roughly in position by positioning sleeve 16 which is connected to cover 8 with rivet 11 during arranging of pull tab 12. Sleeve 16 serves as a positioning element for stick 15, whereby product 14, 15 is at least more or less positioned in container 4) (Pg. 4, lines 30-37).
Regarding claim 16, Damnik in view of Epperson in view of Fowler discloses that the positioning of the probe tip into the liquid beverage product comprises positioning the probe tip into a mold (12) containing the liquid product (‘592, Pg. 1, right col. lines 77-100, claims 1-3).
Regarding claim 17, Damnik in view of Epperson in view of Fowler discloses that the positioning the probe tip into the liquid beverage product comprises positioning the probe tip into a liquid beverage product reservoir (12) containing the liquid product (‘592, Pg. 1, right col. lines 77-100, claims 1-3).
Regarding claim 18, Damnik in view of Epperson in view of Fowler discloses that freezing at least the portion of the liquid beverage product around the probe tip comprises freezing less than the entire amount of liquid beverage product in the liquid beverage reservoir (after the freezing operation is complete, the rigid unit consisting of the container, the frozen mass and the stick is removed from the refrigerating chamber and by immersion of the container in luke warm water, for instance the surface of the frozen mass will become slightly loosed with respect to the smooth wall of the container) (Pg. 2, left col. lines 40-30) (where the frozen confection must be heated substantially, or for many seconds, much of the flavoring material will melt away and remain in the mold after subsequent withdrawal of the confection) (Pg. 2, Right col., lines 79-83).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792